Citation Nr: 0507980	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  96-42 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for bilateral hearing loss, from August 11, 
1993, to June 9, 1999.

2.  Entitlement to an initial disability evaluation in excess 
of 40 percent for bilateral hearing loss, from June 10, 1999, 
to March 5, 2003.

3.  Entitlement to an initial disability evaluation in excess 
of 60 percent for bilateral hearing loss, from March 6, 2003, 
to July 25, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active military duty from January 1951 
to November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  In particular, in a February 1995 decision, the RO 
granted service connection for right ear hearing loss and 
assigned a noncompensable evaluation to this disability, 
effective from August 11, 1993.

Following receipt of notification of this earlier decision, 
the veteran perfected a timely appeal with respect to the 
issue of entitlement to an increased rating for his service-
connected hearing loss disability.  During the current 
appeal, and specifically by a March 1996 rating action, the 
RO granted service connection for left ear hearing loss and 
awarded a compensable evaluation of 20 percent, effective 
from August 11, 1993, for bilateral sensorineural hearing 
loss.

Subsequently, in January 2000, the veteran presented 
testimony before a hearing officer at the RO.  By a June 2000 
rating action, the hearing officer who had conducted the 
personal hearing awarded an increased evaluation of 40 
percent for the service-connected bilateral hearing loss, 
effective from June 10, 1999.

Thereafter, in March 2003, upon review of further relevant 
evidence received, the hearing officer who had conducted the 
January 2000 personal hearing determined that a higher 
evaluation of 60 percent was warranted for the service-
connected bilateral hearing loss.  The hearing officer 
assigned an effective date of March 6, 2003.

The Board acknowledges that these compensable disability 
ratings assigned to the veteran's service-connected bilateral 
hearing loss are based on an initial grant of service 
connection for this disability.  As such, the entire period 
associated with this service-connected disability will be 
reviewed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that when the claim was initially before the 
Board, the veteran also filed an appeal with respect to a 
November 1998 rating action of the RO.  Specifically, in that 
decision, the RO granted service connection for post-
traumatic stress disorder (PTSD) and awarded a 50 percent 
evaluation to this disability, effective from September 11, 
1995.  Also, the RO denied the issue of entitlement to a 
finding of clear and unmistakable error (CUE) in the February 
15, 1954 rating decision, which failed to grant service 
connection for an ear disorder characterized as right ear 
hearing loss.

Following receipt of notification of the November 1998 
decision, the veteran perfected a timely appeal with respect 
to the claims of entitlement to a finding of CUE in the 
February 15, 1954, rating action which failed to grant 
service connection for an ear disorder characterized as right 
ear hearing loss and entitlement to an increased initial 
disability evaluation for PTSD.  By the June 2000 rating 
action, the hearing officer who had conducted the January 
2000 personal hearing concluded that the evidence of record 
warranted the grant of a total 100 percent evaluation for the 
veteran's service-connected PTSD, effective from September 
11, 1995.  As noted in this rating decision, the hearing 
officer's award of a 100 percent schedular evaluation for the 
veteran's PTSD constituted a complete grant of the benefits 
sought on appeal with regard to this particular claim.  As 
such, a claim concerning the veteran's service-connected PTSD 
was deemed moot and not for consideration by the Board when 
it issued its November 2003 Decision/Remand.  

Moreover, the Board notes that, on VA Form 9, Appeal To Board 
Of Veterans' Appeals (Form 9), which was received at the RO 
in September 1999 with respect to the veteran's claims for an 
increased rating for his service-connected PTSD and for a 
finding of CUE in the February 1954 rating action, which 
failed to grant service connection for an ear disorder 
characterized as right ear defective hearing, the veteran 
placed an "X" in the box next to the line, "I want a BVA 
hearing in Washington, D.C."  Lower on the same page, 
however, the veteran wrote that he was requesting "a 
personal hearing before the RO."  In additional document 
dated on the same date, and received at the RO on the same, 
date as the Form 9, the veteran again specifically stated 
that he requested "a personal hearing before a local VA 
regional hearing officer."  In a third statement received at 
the RO on the same day, the veteran's representative 
confirmed the veteran's desire for a personal hearing before 
a hearing officer at the RO.

Subsequently, in a statement received at the RO in November 
1999, the veteran reiterated his desire for a personal 
hearing before a hearing officer at the RO.  In a separate 
document received at the RO on the same day in November 1999, 
the veteran's representative confirmed the veteran's wishes.

In January 2000, the veteran was accorded a personal hearing 
before a hearing officer at the RO.  At this hearing, the 
hearing officer noted to the veteran and his representative 
that, on the Form 9, the veteran had appeared to indicate 
that he wished to present testimony before a Member of the 
Board (currently Veterans Law Judge) in Washington, DC.  
Hearing transcript (T.) at 6.  The veteran testified that he 
"never stated that" and that he "never said that . . . 
[he] wanted to go to Washington."  T. at 7.  The hearing 
officer recommended that, following the hearing or receipt of 
the hearing officer's decision, the veteran's representative 
explain to the veteran his hearing options and then submit a 
written statement regarding any further hearing request.  T. 
at 7-8.  The representative agreed. T. at 7.

A complete and thorough review of the claims folder fails to 
indicate that the veteran submitted a request for any further 
personal hearing.  Consequently, the Board concludes that the 
claims folder contains no outstanding requests for a personal 
hearing.

As reported above, the Board issued a Decision/Remand in 
November 2003.  In that action, the Board concluded that 
clear and unmistakable error had not occurred in the February 
15, 1954, rating decision.  Hence, the Board denied that 
portion of the veteran's appeal.  However, with respect to 
the three other issues before it, the Board concluded that it 
needed additional medical information and records prior to 
its issuing a decision on the merits of the veteran's claim.  
Thus, the three remaining issues were remanded to the RO.  
Since that action, the needed information has been obtained 
and included in the claims folder, and the appeal has been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  Prior to June 9, 1999, the veteran had Level VII, Level 
V, and Level VIII hearing in the right ear and Level IV, 
Level V, and Level III in the left ear.

3.  After June 9, 1999, but before March 5, 2003, the veteran 
had Level VIII hearing in the right ear and Level VI in the 
left ear.  

4.  After March 5, 2003, but before July 25, 2004, the 
veteran had Level X hearing in the right ear and Level VIII 
in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
bilateral hearing loss prior to June 10, 1999, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.14, 4.104, Diagnostic Code 6100 (1999).

2.  The criteria for a rating in excess of 40 percent for 
bilateral hearing loss after June 9, 1999, but before March 
6, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Code 
6100 (1999) and (2004). 

3.  The criteria for a rating in excess of 60 percent for 
bilateral hearing loss after March 5, 2003, but before July 
26, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Code 
6100 (1999) and (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) became law 
(November 2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  See also, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claims, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claims by means of the discussions in the rating decision 
that denied the veteran's request, the rating decisions that 
have been issued since that time, the statement of the case 
(SOC), the supplemental statements of the case (SSOCs), and 
the Board's Decision/Remand of November 2003.  Specifically, 
in those documents, the appellant has been told that he 
needed to submit evidence supporting his assertions.  He was 
informed that he had to submit evidence showing that his 
bilateral hearing loss was more disabling during the time 
periods in question.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in a letter issued in June 2003, and another dated 
November 2004, which spelled out the requirements of the VCAA 
and what the VA would do to assist the veteran.  The VA also 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran if there were any medical records that would assist 
the VA in deciding his claim.  He informed the RO that he was 
receiving treatment from the VA.  The veteran provided the 
requisite information and those documents were obtained, and 
have been included in the veteran's claim folder.  The Board 
would note that it was because of the lack of these records 
in the claims folder in 2003 that the Board remanded the 
claim for those records in particular.  The veteran was also 
given an opportunity to present testimonial evidence before 
the RO and the Board.  As discussed in the Introduction, the 
veteran did provide testimony concerning his assertions 
before an RO Hearing Officer in January 2000.  It seems clear 
that the VA has given the veteran every opportunity to 
express his opinions with respect to his claims and the VA 
has obtained all known documents and information that would 
substantiate the veteran's assertions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects the veteran underwent numerous 
audiological examinations over the course of his appeal in 
order to determine the nature and severity of the veteran's 
bilateral hearing loss.  The most recent of these 
examinations occurred in July 2004.  

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In letters to the veteran, along with the SOC, the SSOCs, and 
the other documents associated with the claims, the VA 
informed him of what information he needed to establish 
entitlement to the benefits he has requested.  The veteran 
was further told that he should send to the RO information 
describing additional evidence or the evidence itself.  The 
notice was provided before the RO's most recent transfer of 
the appellant's case to the Board, and the content of that 
notice and various duty to assist letters, along with the SOC 
and SSOCs, fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2004).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Therefore, to decide 
the issues addressed in this decision would not be 
prejudicial error to the claimant.  

In this case, although the VCAA notice letters, dated June 
2003 and November 2004, that were provided to the appellant 
do not contain the "fourth element" per se, the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, the SOC, the SSOCs, and their accompanying notice 
letters, VA satisfied the fourth element of the notice 
requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased rating claims.  
He has, by information letters, rating decisions, the SOC, 
and the SSOCs, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2004).  With respect to the issues before the Board, the 
appeal does stem from the veteran's disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, are for consideration.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

As noted above, this claim arises out of the veteran's 
submission of a claim for entitlement to service connection 
for bilateral hearing loss.  Because of his claim, the 
veteran underwent a VA Audiological Examination in January 
1995.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
70
85
105
LEFT
70
65
70
70
85

Speech audiometry revealed speech recognition ability of 74 
percent in the right ear and 80 percent in the left ear.  The 
average pure tone thresholds, in decibels, for the right ear 
was 82 and for the left ear was 72.  

These results were forwarded to the RO, which, in turn, 
eventually (after first granting service connection for just 
the right ear) granted service connection for bilateral 
hearing loss.  A 20 percent disability rating was assigned, 
effective August 11, 1993, the date of the veteran's claim.  
The veteran was notified of that decision and he appealed the 
assignment of the 20 percent evaluation contending that his 
hearing was more disabling that the 20 percent rate 
indicated.  

As a result of his appeal, another audiological examination 
was accomplished in February 1997.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
90
80
90
110
LEFT
100
75
70
85
95

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 82 percent in the left ear.  
The average pure tone thresholds, in decibels, for the right 
ear was 92 and for the left ear was 81.  

A third VA Audiological Examination was performed in December 
1998.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
85
85
75
90
100
LEFT
75
75
65
75
85

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 84 percent in the left ear.  
The average pure tone thresholds, in decibels, for the right 
ear was 88 and for the left ear was 75.

After the veteran presented testimony before the RO Hearing 
Officer in January 2000, the Hearing Officer reviewed the 
veteran's medical records and the most recent examinations 
and determined that a higher rating for bilateral hearing 
loss was indeed warranted.  Thus, in June 2000, the veteran's 
disability rating for this condition was raised from 20 to 40 
percent.  The effective date was June 10, 1999.  This date 
was used because it was the date in which the rating criteria 
for hearing loss were amended.  The veteran was informed of 
the amendments along with the new criteria.  

A fourth examination was performed in March 2003.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
90
100
105
105
LEFT
65
75
80
85
105

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and of 84 percent in the left ear.  
The average pure tone thresholds, in decibels, for the right 
ear was 100 and for the left ear was 86.  

The last examination accomplished in conjunction with the 
veteran's appeal occurred in July 2004.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
105
105
105
105
LEFT
95
105
105
105
105

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and of 30 percent in the left ear.  
The average pure tone threshold, in decibels, for both ears, 
was 105.  

To evaluate the degree of disability from defective hearing, 
the VA Schedule for Rating Disabilities (Rating Schedule) 
establishes eleven auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic Code 6100; 
Table VI (2004); 38 C.F.R. 
§ 4.85(b) and (e) (2004).   See Lendenmann v. Principi, 
3 Vet. App. 345 (1992). 

The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e) (2004).  Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).

Applying the above test results to Table VI of the Rating 
Schedule, the veteran's hearing loss results are as follows:



Date
Right Ear Roman 
Numeral Designation
Left Ear Roman Numeral 
Designation
January 1995
VII
IV
February 
1997
V
V
December 
1998
VIII
III
March 2003
V
IV
July 2004
XI
XI

When the formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
results are as follows:

January 1995			20 percent
February 1997		20 percent
December 1998		20 percent
March 2003			10 percent
July 2004			100 percent

38 C.F.R. § 4.85, Table VII (2004).  

Nevertheless, the Board notes that VA changed the regulations 
pertaining to the evaluation of hearing loss and diseases of 
the ear effective June 10, 1999.  The VA is under an 
obligation to evaluate a veteran's claim for compensation 
under both the old and new criteria in the Rating Schedule to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  See VAOPGCPREC 
3-2000 (May 30, 2000).  Where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the Rating Schedule and the current regulations.

The revised regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  38 C.F.R. 
§ 4.85 (2004).  The frequencies used for the evaluation of 
hearing loss, the percentage of speech discrimination used 
for the evaluation of hearing loss, and the tables used to 
determine the level of hearing impairment and the disability 
evaluation of each level of hearing impairment have not been 
changed.  38 C.F.R. § 4.87, Diagnostic Code 6100 (2004).

The regulations also provide for evaluating veterans with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under 38 C.F.R. § 4.85 (2004) because the 
speech discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  The first provision, 
that of 38 C.F.R. § 4.86(a) (2004), indicates that if pure 
tone thresholds in any four of the five frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second provision, that of 38 C.F.R. § 4.86(b) (2004), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The amended regulations changed the title of Table VIa 
from "Average Puretone Decibel Loss" to "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999).

Moreover, 38 U.S.C.A. § 1160 was amended by the Veterans 
Benefits Act of 2002, Pub. L. 107-330, Title I, Section 103, 
116 Stat. 2821, effective December 6, 2002.  In particular, 
the phrase "total deafness" in the nonservice-connected ear 
was changed to "deafness."  If the service-connected ear is 
10 percent or more disabling, the deafness of the nonservice-
connected ear (whether total or partial) is considered in 
assigning the proper rating.  

38 C.F.R. § 3.383 has not yet been amended to incorporate the 
changes to 38 U.S.C.A. § 1160.  Although the Veterans 
Benefits Administration has issued guidance to the ROs to 
defer adjudicating these claims until such regulatory changes 
are made, the Board has not officially stayed consideration 
for such cases.  See VBA Fast Letter 03-11 (April 8, 2003).  
VBA's "stay" is not binding on the Board, and the Board 
must proceed to adjudicate this appeal, since it is not known 
how long it will take for the regulations to be amended.  

The Board is certainly cognizant of the veteran's argument to 
the effect that his hearing loss should be assigned, over the 
years, ratings in excess of those in question.  However, the 
Board is bound in its decisions by applicable provisions of 
law and regulations.  See 38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 19.5 (2004).  In addition, the Court has explained 
that the assignment of disability ratings for hearing 
impairment is derived from a mechanical application of the 
Rating Schedule to numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Applying the above test results to Table VIa of the Rating 
Schedule, the veteran's hearing loss results are as follows:



Date
Right Ear Roman 
Numeral 
Designation
Left Ear Roman 
Numeral 
Designation
Rating Using 
Table VII 
January 
1995
VII
IV
Not for 
Application
February 
1997
V
V
Not for 
Application
December 
1998
VIII
VI
40 percent
March 2003
X
VIII
60 percent
July 2004
XI
XI
100 percent

38 C.F.R. § 4.85, Table VIa and Table VII (2004).  

In this case, the mandated mechanical application of the 
Rating Schedule to the numeric designations assigned based on 
the reported audiometric evaluation does not warrant an 
evaluation more than previously assigned by the RO.  
Accordingly, the Board concludes that evaluations in excess 
of those previously assigned are not supported by the record 
and increased evaluations are not warranted at any time 
during the pendency of the appeal.  See Fenderson, supra.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Although the Board sympathizes with the veteran's 
difficulties due to his hearing loss, the Board is 
constrained to abide by VA regulations.  In light of the 
above, the Board finds that the preponderance of the evidence 
is against his claim.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected hearing loss, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2004) are not met.


ORDER


A disability evaluation in excess of 20 percent for bilateral 
hearing loss, from August 11, 1993, to June 9, 1999, is 
denied.

A disability evaluation in excess of 40 percent for bilateral 
hearing loss, from June 10, 1999, to March 5, 2003, is 
denied.

A disability evaluation in excess of 60 percent for bilateral 
hearing loss, from March 6, 2003, to July 25, 2004, is 
denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


